Title: To James Madison from Richard Rush, 14 September 1815
From: Rush, Richard
To: Madison, James


                    
                        Washington September 14. 1815.half past 12. Oclock. P.M.
                        Dear sir.
                    
                    Nothing has transpired since I last wrote, except the arrival of Commodore Rodgers from Baltimore yesterday afternoon. He mentions that the travelling party reached that city on tuesday evening, in the steam boat he believes. They took up their abode at Barneys. He adds, that Lucien Bonaparte is known to possess stock in some of the institutions of Baltimore, and that it was conjectured Joseph had come there with some similar views. He was not able to state when they were coming on here. Thus much I gathered in a fortuitous conversation with commodore Rodgers this morning.
                    If no accident happened to Mr. Duvall’s horses from the extreme heat he must have got to Baltimore by 10 last night. We are therefore in hopes, that as we hear nothing of them along the road yesterday, they will be stopped in Baltimore, which on several accounts strikes me as best. With great respect—
                    
                        R. Rush.
                    
                